Citation Nr: 0304314
Decision Date: 03/10/03	Archive Date: 06/02/03

DOCKET NO. 97-32 365               DATE MAR 10, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Hartford, Connecticut

THE ISSUE 

Entitlement to a compensable evaluation for service-connected
bilateral hearing loss. 

REPRESENTATION 

Appellant represented by: Richard A. LaPointe, Attorney

WITNESS AT HEARINGS ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army from
March 1966 to December 1967, including service in the Republic of
Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a rating decision of January 1997 from the Department
of Veterans Affairs (VA) Regional Office (RO) in Hartford,
Connecticut, which denied a compensable evaluation for service-
connected bilateral hearing loss.

This case was previously before the Board in August 2000, at which
time the Board granted an increased rating of 100 percent for
service connected post-traumatic stress disorder, which mooted the
pending claim for a total disability rating based upon
unemployability. The Board remanded the Case to the RO for
additional development of the evidence pertaining to the claim for
a compensable rating for service-connected bilateral hearing loss,
including another VA ear and audiometric examination, and for
consideration of that claim under the new VA regulations for
evaluating impairment of auditory acuity, which became effective
June 10, 1999. The actions requested on remand have been
satisfactorily completed and the case is now before the Board for
further appellate consideration.

There has been a significant change in the law with the enactment
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
3(a), 114 Stat. 2096, 2097- 98 (2000) [codified as amended at 38
U.S.C.A. 5102, 5103, 5103A, and 5107 (West Supp. 2002)]. This law
eliminates the concept of a well-grounded claim, redefines the
obligations of VA with respect to the duty to assist, and
supersedes the decision of the United States Court of Appeals for
Veterans Claims (the Court) in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot
assist in the development of a claim that is not well grounded).
The VCAA is applicable to all claims filed on or after the date of
enactment, November 9, 2000,

- 2 -

or filed before the date of enactment and not yet final as of that
date. See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court
held that where a statute or regulation changes during the
appellate process, the version more favorable to the claimant shall
apply. VA's General Counsel has determined, in a precedential
opinion that the Board is bound to follow, that the VCAA is more
favorable to claimants than the law in effect prior to its
enactment. See VAOPGCPREC 11-00; Janssen v. Principi, 15 Vet. App.
123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on August
29, 2001 with the same effective date of the VCAA, November 9,
2000. Except for the amendment to 38 CFR 3.156(a), the second
sentence of 38 CFR 3.159(c), and 38 CFR 3.159(c)(4)(m), effective
August 29, 2001, governing reopening of previously and finally
denied claims, the provisions of this final rule apply to any claim
for benefits received by VA on or after November 9, 2000, as well
as to any claim filed before that date but not decided by VA as of
that date. As the instant appeal does not address a reopened claim,
the revised regulations pertaining to reopened claims are
inapplicable to this appeal.

The record shows that the claimant and his representative were
notified of the provisions of the VCAA by RO letter of July 9,
2002, which informed them of VA's duty to notify them of the
information and evidence necessary to substantiate the claim and to
assist them in obtaining all such evidence. That letter also
informed the claimant and his representative which part of that
evidence would be obtained by the RO and which part of that
evidence would be obtained by the claimant, pursuant to Quartuccio
v. Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to notify
the claimant of what evidence he or she was required to provide and
what evidence the VA would attempt to obtain). The RO letter of
July 9, 2002, also notified the claimant and his representative of
VA's duty to assist them by obtaining all evidence in the custody
of military authorities or maintained by any other federal, State
or local government agency, as well as any medical, employment, or
other non-government records which are pertinent or specific to

- 3 -


that claim; and which the claimant identified and provided record
release authorizations permitting VA to obtain those records.
Further, that letter informed the claimant and his representative
that should efforts to obtain records identified by the claimant
prove unsuccessful for any reason which the claimant could remedy,
the VA would notify the claimant and advise him that the ultimate
responsibility for furnishing such evidence lay with the claimant.

The claimant and his representative were also provided a
Supplemental Statement of the Case on December 6, 2002, which
informed them of the issue on appeal, the evidence considered, the
adjudicative actions taken, the pertinent law and regulations
pertaining to increased ratings, the revised rating criteria for
auditory impairment, the decision reached, and the reasons and
bases for that decision.

The Board finds that all relevant evidence necessary for an
equitable disposition of the instant appeal has been obtained by
the RO, and that VA's duty of notification to the claimant and his
representative of required information and evidence arid of its
duty to assist them in obtaining all evidence necessary to
substantiate the issue on appeal have been fully met. The RO has
obtained the claimant's complete service medical, personnel, and
administrative records, as well as all private or VA medical
evidence identified by the claimant, and has afforded him a current
VA audiology examination in November 1993, in March 1994, in
September 1996, and in June 2001. The claimant was afforded a
personal hearing before an RO Hearing Officer in January 1998.
Neither the appellant nor his representative have argued a notice
or duty to assist violation under the VCAA, and the Board finds
that there is no question that the appellant and his representative
were fully notified and aware of the type of evidence required to
substantiate the claim. In view of the extensive factual
development in the case, as demonstrated by the Board's August 2000
remand and the record on appeal, the Board finds that there is no
reasonable possibility that further assistance would aid in
substantiating this appeal. For those reasons, further development
is not necessary for compliance with the provisions of 38 U.S.C.A.
5103 and 5103A (West Supp. 2002).

- 4 -

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the instant appeal has been obtained by the RO, and VA's duty of
notification to the claimant of required information and evidence
and of its duty to assist him in obtaining all evidence necessary
to substantiate his claim have been fully met.

2. The most recent VA audiological findings show a level III
hearing acuity in the right ear and a level I hearing acuity in the
right ear, which equates to a noncompensable disability rating.

3. Application of the criteria for exceptional patterns of hearing
does not yield a compensable rating for auditory impairment in
either of the claimant's ears.

CONCLUSION OF LAW

An increased (compensable) rating for service connected bilateral
defective hearing is not warranted. 38 U.S. C.A. 1155 (West 1991 &
Supp. 2002); 38 C.F.R. 3.321(b)(1), Part 4, 4.85, 4.86, Diagnostic
Code 6100 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. The Evidence

A rating decision of February 1980 granted service connection for
bilateral hearing loss, evaluated as noncompensably disabling. The
claimant was notified of that decision and of his right to appeal
by RO letter. He did not appeal that determination, and it became
final after one year.

In June 1984, the claimant requested an increased (compensable)
rating evaluation for his service-connected bilateral defective
hearing. A rating decision of July 1984

5 -

denied that claim, and the claimant was notified of that adverse
decision and of his right to appeal by RO letter of July 13, 1984.
He appealed that decision, and in a July 1985 order, the Board
remanded the case to the RO for a VA audiology examination and
audiometric testing. Thereafter, a Board decision of May 1985
denied a compensable rating evaluation for the claimant's service-
connected bilateral defective hearing.

In October 1993, the claimant requested an increased (compensable)
rating evaluation for his service-connected bilateral defective
hearing. On an authorized VA audiometric examination in March 1994,
pure tone thresholds, in decibels, was as follows:

HERTZ     1000    2000     3000     4000     AVG. 
RIGHT     20      65       75       85       62 
LEFT      20      60       65       70       54

Speech recognition was 84 percent correct in the right ear, and 94
percent correct in the left ear, equating to a level III hearing
acuity in the right ear and a level I hearing acuity in the left
ear. Those findings are consistent with a noncompensable rating for
bilateral defective hearing.

A rating decision of April 1994 denied the claim for an increased
(compensable) evaluation for bilateral defective hearing. The
claimant and his representative were notified of that decision and
of his right to appeal by RO letter of April 19, 1994. The claimant
and his representative were notified of that decision and of his
right to appeal by RO letter April 19, 1994. He did not appeal that
determination, and it became final after one year.

In July 1996, the claimant undertook to reopen his claim for a
compensable rating for his service-connected bilateral defective.
On an authorized VA audiometric examination in September 1996, pure
tone thresholds, in decibels, was as follows:

- 6 -

HERTZ   1000  2000   3000  4000   AVG. 
RIGHT   25    70     85    90     67 
LEFT    25    60     65    70     55

Speech recognition was 94 percent correct in the right ear, and 94
percent Correct in the left ear, equating to a level I hearing
acuity in the right ear and a level I hearing acuity in the left
ear. Those findings are consistent with a noncompensable rating for
bilateral defective hearing.

A rating decision of January 1997 denied the claim for an increased
(compensable) evaluation for service-connected bilateral defective
hearing. The claimant and his representative were notified of that
decision and of his right to appeal by RO letter of January 10,
1997. He filed a Notice of Disagreement, and a Statement of the
Case was provided the claimant and his representative on April 4,
1997. The claimant perfected his appeal by the timely filing of his
Substantive Appeal (VA Form 9), in which he requested a hearing at
the RO before a traveling Veterans Law Judge of the Board of
Veterans' Appeals.

A personal hearing was held in January 1998 before an RO Hearing
Officer. The claimant offered testimony in support of his claim for
an increased (compensable) rating for service-connected bilateral
defective hearing. He asserted that he received treatment for that
condition at the VAMC, West Haven, and at the Newington VA
outpatient clinic. A Supplemental Statement of the Case was
provided the claimant and his representative on July 1, 1998. In a
July 1998 letter, the claimant stated that he wanted to withdraw
his request for a hearing before a traveling Veterans Law Judge of
the Board of Veterans' Appeals.

The claimant was awarded Social Security Administration disability
benefits in December 1996 based upon back and knee disabilities. It
was noted that he had some hearing loss, but could communicate with
hearing aids.

7 -

Another personal hearing was held in January 1998 before an RO
Hearing Officer. The claimant offered no testimony at that hearing
which addressed his claim for an increased (compensable) rating for
service-connected bilateral defective hearing. A Hearing Officer's
decision, dated in December 1999, continued the noncompensable
rating for service-connected bilateral defective hearing.

As noted, in August 2000 the Board granted an increased rating of
100 percent for service connected post-traumatic stress disorder,
which mooted the pending claim for a total disability rating based
upon unemployability due to service-connected disabilities. The
Board remanded the case to the RO for additional development of the
evidence pertaining to the claim for a compensable rating for
service-connected bilateral hearing loss, including another VA ear
and audiometric examination, and for consideration of that claim
under the new VA regulations for evaluating impairment of auditory
acuity, which became effective June 10, 1999

On an authorized VA audiometric examination in June 2001, pure tone
thresholds, in decibels, was as follows:

HERTZ     1000     2000     3000    4000     AVG. 
RIGHT     30       75       85      90       70 
LEFT      30       60       65      70       56

Speech recognition was 84 percent correct in the right ear, and 94
percent correct in the left ear, equating to a level III hearing
acuity in the right ear and a level I hearing acuity in the left
ear. Those findings are consistent with a noncompensable rating for
bilateral defective hearing.

A Supplemental Statement of the Case was provided the claimant and
his representative on December 6, 2002, addressing the issue of a
compensable rating for service-connected bilateral defective
hearing, and providing the revised criteria for rating hearing loss
on and after June 10, 1999.

- 8 -

II. Analysis

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. 38 U.S.C.A. 1155 (West 1991 & Supp. 2002); 38 C.F.R.
3.321(a), 4.1 (2002). Separate diagnostic codes identify the
various disabilities. 38 C.F.R. Part 4 (2002). When an unlisted
condition is encountered it will be permissible to rate under a
closely related disease or injury in which not only the functions
affected, but the anatomical localization and symptomatology are
closely related. 38 C.F.R. Part 4, 4.20 (2002).

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R.
Part 4, 4.7 (2002). Where entitlement to compensation has already
been established and an increase in the disability rating is at
issue, as in the instant appeal, the present level of disability is
of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58
(1994).

VA's Schedule for Rating Disabilities for diseases of the ear and
other sense organs, including the criteria for rating auditory
impairment, were revised, effective June 10, 1999, as set forth in
38 C.F.R. 4.85, 4.86, and 4.87 (2002). Where the law or regulation
changes after a claim has been filed, but before the administrative
or judicial appeal process has been concluded, the version more
favorable to the veteran will apply. Karnas v. Derwinski, 1 Vet.
App. 308, 313 (1991).

Under the old criteria, evaluations of bilateral defective hearing
ranged from noncompensable to 100 percent based on organic
impairment of hearing acuity as measured by the results of
controlled speech discrimination tests together with the average
hearing threshold level as measured by pure tone audiometry tests
in the frequencies 1000, 2000, 3000, and 4000 cycles per second,
with 11 auditory acuity levels designated from Level I for
essentially normal acuity through Level XI for

- 9 -

profound deafness. 38 C.F.R.  4.85, 4.87, Diagnostic Codes 6100 to
6110 (effective prior to June 10, 1999).

Under the old criteria, Table VIa was used only when the Chief of
the Audiology Clinic certified that language difficulties or
inconsistent speech audiometry scores made the use of both puretone
average and speech discrimination inappropriate. 38 C.F.R. 4.85(c)
(effective prior to June 10, 1999).

Under the new criteria, evaluations of defective hearing range from
noncompensable to 100 percent based on organic impairment of
hearing acuity as measured by the results of controlled speech
discrimination tests together with the average hearing threshold
level as measured by pure tone audiometry tests in the frequencies
1,000, 2,000, 3,000 and 4,000 cycles per second. To evaluate the
degree of disability from bilateral service-connected defective
hearing, the rating schedule establishes eleven auditory acuity
levels designated from level I for essentially normal acuity
through level XI for profound deafness. 38 C.F.R. 4.85 and Part 4,
Diagnostic Code 6100 (2002).

An examination for hearing impairment for VA purposes must be
conducted by a state- licensed audiologist and must include a
controlled speech discrimination test (Maryland CNC) and a puretone
audiometry test. 38 C.F.R. 4.85(a) (2002).

Also under the new criteria, Table VIa is used when the examiner
certifies that the use of speech discrimination testing is not
appropriate because of language difficulties, inconsistent speech
discrimination scores, etc., or when indicated under the provisions
of 38 C.F.R. 4.86. 38 C.F.R. 4.85(c) (2002).

Under 38 C.F.R. 4.86(a) (2002), it states that when the puretone
threshold at each of the four specified frequencies (1000, 2000,
3000, and 4000 Hertz) is 55 decibels or more, the rating specialist
will determine the Roman numeral designation for hearing impairment
from either Table VI or Table VIa, whichever results in the higher
numeral. Each ear is to be evaluated separately. Id.

- 10 -

Under the rating schedule, ratings for defective hearing are
established according to the degree of hearing impairment at 1,000,
2,000, 3,000 and 4,000 Hertz in combination with the degree of
speech discrimination ability. 38 C.F.R. 4.85 and 4.87, Codes 6100-
6111 (2002). The VA rating schedule sets forth 11 levels of
auditory acuity, shown in chart form, designated as level I for
essentially normal hearing through level XI for profound deafness.

Effective June 10, 1999, while the veteran's claim for an increased
rating was pending, the VA amended the provisions of the Rating
Schedule pertaining to the evaluation of service-connected hearing
loss disability. 38 C.F.R. 4.85-4.87, Diagnostic Codes 6100-].

Under the rating criteria in effect before June 10, 1999,
evaluations of bilateral defective hearing were determined
according to the extent of organic impairment of hearing acuity
established by controlled speech discrimination tests and the
average hearing threshold level determined by pure tone audiometry
testing. Ratings for defective hearing reflected the degree of
hearing impairment at 1,000, 2,000, 3,000 and 4,000 Hertz in
combination with the degree speech discrimination ability. 38
C.F.R. 4.85 and 4.87, Codes 6100 through 6111 (as in effect before
June 10, 1999). The rating schedule set forth 11 levels of auditory
acuity, shown in chart form, designated as level I for essentially
normal hearing through level XI for profound deafness.

Under the revised regulation effective June 10, 1999, the schedular
criteria based on pure tone audiometry and speech discrimination
for the purpose of determining the applicable auditory acuity level
have not changed, but the revision includes the addition of
provisions of 38 C.F.R. 4.86 for evaluating exceptional patterns of
hearing impairment:

(a) When the pure tone threshold at each of the four specified
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or
more, the rating specialist will determine the Roman Numeral
designation for hearing impairment from either Table VI or Table
VIa, whichever results in the higher numeral. Each ear will be

- 11 -


evaluated separately. In this case, the record does not show that
the pure tone threshold at each of the four specified frequencies
(1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more.

(b) When the pure tone threshold is 30 decibels or less at 1,000
Hertz, and 70 decibels or more at 2,000 Hertz, the rating
specialist will determine the Roman Numeral designation for hearing
impairment from either Table VI or Table VIa, whichever results in
the higher numeral. That numeral will then be elevated to the
higher Roman Numeral. Each ear will be evaluated separately. As the
claimant's right ear demonstrates a pure tone threshold of 30
decibels at 1,000 Hertz, and 75 decibels at 2,000 Hertz, the
provisions of 38 C.F.R. 4.86 are applicable with respect to his
right ear. Applying that criteria to the most recent findings on VA
audiometric examination, the Board finds that a level III hearing
acuity is appropriate under 38 C.F.R. 4.86, Table VI, and a level
VI hearing acuity is appropriate under at 38 C.F.R. 4.86, Table
VIA. The higher of those numerals is VI, and elevation of that
numeral to the next higher Roman Numeral would establish a level
VII hearing acuity in the claimant's service-connected right ear.
Even applying the provisions of 38 C.F.R. 4.86, Tables VI and VIA
would riot yield a compensable rating for the claimant's service-
connected defective hearing of the right and left ears.

The evaluations derived from the rating schedule are intended to
make proper allowance for improvement by hearing aids, and
examinations to determine such improvement are, therefore,
unnecessary. 38 C.F.R. 4.86.

Thus, even though medical records reflect that the veteran uses a
hearing aid, the payment of additional compensation based upon the
use of assistive devices i@; inconsistent with the purpose of VA
compensation. See 52 Fed. Reg. 44, 118 (1987).

The United States Court of Appeals for Veterans Claims (the Court)
has noted that the assignment of disability ratings for hearing
impairment are derived at by a mechanical application of the
numeric designations assigned after audiological

12 - 

evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345,
349 (1992). Thus, the doctrine of reasonable doubt is inapplicable
in this matter.

Based upon the foregoing, and for the reasons and bases stated, the
Board finds that a compensable rating for service-connected
bilateral defective hearing is not warranted. Accordingly, that
claim is denied.

ORDER

A compensable rating for service-connected bilateral defective
hearing is denied.

G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal,with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988"' is no

- 13 -

longer a condition for an attorney-at-law or a VA accredited agent
to charge you a fee for representing you.

- 14 - 



